Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2016 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: refrigeration module in claim 31 and 32 understood to be a mechanical refrigeration device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

While used in claim 1, refrigeration module does not invoke 35 USC 112(f) in claim 1 because of the presence of “Acoustic-Stirling refrigeration cycle” which is considered to require a specific structural configuration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-13, 15-20, 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reservoir vessel positioned within the storage space and configured to contain a cryogenics liquid” and “the wall of the reservoir vessel and prevent fluid communication between the storage space and the reservoir interior space”; however, the reservoir vessel is in the storage space, and thus so is the liquid so it’s unclear how the reservoir vessel could prevent fluid communication with the storage space and as such the limitation is considered indefinite.  For the purpose of examination, this limitation is understood that the reservoir vessel isolates the liquid from the storage space that is exterior the reservoir.
Claim 31 recites “a sealed reservoir positioned with the storage space and configured to contain a cryogenic liquid” and then “is sealed with respect to the storage space” however, the reservoir vessel is in the storage space, and thus so is the liquid so it’s unclear how the reservoir vessel could prevent fluid communication with the storage space and as such the limitation is considered indefinite.  For the purpose of examination, this limitation is understood that the reservoir vessel isolates the liquid from the storage space that is exterior the reservoir.

Claim 32 recites “a sealed reservoir vessel positioned inside the storage space and sealed with respect to the storage space”; however, the reservoir vessel is in the storage space, and thus so is the liquid so it’s unclear how the reservoir vessel could prevent fluid communication with the storage space and as such the limitation is considered indefinite.  For the purpose of examination, this limitation is understood that the reservoir vessel isolates the liquid from the storage space that is exterior the reservoir.

Claim 32 recites “wherein the refrigeration module includes a cold finger which terminates in a cold tip… and that is positioned in an upper end of a reservoir neck” which is considered indefinite as it is unclear what is positioned in the neck.  For the purpose of examination, this limitation is interpreted that the cold finger is positioned in the upper end of the reservoir neck. 

Claim 33 recites “from outside environment” which is considered indefinite.  It is unclear in the context of the claims what the outside environment is.  For the purpose of examination, this limitation is understood to be to “balance heat leak to the reservoir”. 
Claims 2, 4, 7-13, 15-20, 34-38 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7, 13, 17, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason (US PG Pub 20060010881), hereinafter referred to as Gustafson and further in view of Creasey et al. (US PG Pub 20200085036), hereinafter referred to as Creasey and Berchowitz (US PG Pub 20140020408), hereinafter referred to as Berchowitz and Hoffman (US PG Pub 20040144101), hereinafter referred to as Hoffman. 


With respect to claim 1, Gufstafson (Figure 5 teaches a cryogenic freezer comprising: 
a dewar (cryogenic dewar 90, paragraph 33) defining a storage space (although not labeled in Figure 5, it has the same construction seen in the figure as Figure 2, with inside of inner tank 44, paragraph 23), 
a reservoir vessel (pressure vessel 92, paragraph 33) positioned within or adjacent to the storage space (it can be seen to be inside the space) and configured to contain a cryogenic liquid with a headspace above the cryogenic liquid (liquid nitrogen fills the vessel, paragraph 33 and can be seen to not completely fill the vessel such that there is a head space) in a reservoir interior space that is sealed with respect to the storage space by a wall of the reservoir vessel (the wall of the vessel would keep the nitrogen separate from the rest of the storage space),
a refrigeration module (refrigeration device 100), 
wherein the refrigeration module includes a cold tip that is positioned in the upper end of a reservoir neck (the cold tip is the part extending from 100),
a sensor configured to determine a temperature or pressure within the reservoir interior space (pressure or temperature sensor 96, paragraph 33), 
a system controller connected to the sensor and the refrigeration module and configured to control an amount of cooling to the cold tip (the sensor is connected to microprocessor 98 which can turn on or off the power which would make it a controller in response to readings form the sensor, paragraph 33), 
wherein the wall of the reservoir vessel cools the storage space by heat transfer through the wall of the reservoir vessel and prevents fluid communication between the storage space and the reservoir interior space (the pressure vessel communicates with the interior of the dewar, paragraph 34 which is how it would provide cooling through the wall of the device).

Gufstafson does not teach that the refrigeration module is a module with uses an Acoustic-Stirling refrigeration cycle.  It should be noted that Gustafson provides no teaching as to what the refrigeration device could be, just that it is a refrigeration device and uses the term mechanical refrigeration.

Creasey teaches that to reliquefy liquid nitrogen in a closed system that “Acoustic Stirling” cryocoolers can be used (paragraph 67).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Creasey used a “Acoustic Stirling” cryocooler as the refrigeration device of Gustafson since it has been shown that combining prior art elements to yield predictable results whereby one having ordinary skill in the art would choose from known suitable refrigeration devices for liquefying nitrogen which as shown by Creasey includes the obviousness of using “Acoustic Stirling” cryocoolers.

Gustafson does not teach that the refrigeration module is in a heat is in a heat exchange relationship with a vapor in the headspace of the reservoir above the cryogenic liquid.

Hofmann teaches that the cold area of a cryocooler can be in the vapor space such that evaporating cryogen is condensed and returned back to the bath of cryogen (paragraph 27, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hofmann have had the cold tip of the refrigeration module of Gustafson as modified in the head space instead of in the liquid since it has been shown that a simple substitution of one known element (refrigeration device in the liquid) for another (refrigeration device in the headspace vapor) to obtain predictable results is obvious as they are both known ways of providing cooling to cryogen in a container they would be equally obvious to have applied in Gustfason as they are different ways of providing the same cooling and maintaining the temperature of a cryogen.


Gustafson does not teach wherein the refrigeration module has a variable power and that the controller is configured such that by varying the variable power of the refrigeration module to modulate the amount of cooling to the vapor in the headspace from a steady-state running level when a pressure or temperature of the vapor within the headspace increases.

Berchowitz teaches that Stirling cooler can be provided with a driver driven by a prime mover that has a variable power output so that the heat transfer rate of the Stirling cryocooler and thus the cold end be controlled (paragraph 43).  Further temperature sensors are provided in the liquid phase and pressure sensors in the vapor phase communicating with a control system to provide modulating of the heat transfer in the vapor phase (paragraphs 44-45).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Berchowitz provided the refrigeration device of Gustafson as modified with a variable power that in response to both sensors in the liquid and vapor phase of the cryogen in the pressure vessel to have varied the power of the cryocooler using the microprocessor since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a variable power would allow the system to load follow and provide additional cooling when needed or reduce the amount of cooling to a minimum thus conserving power by following the amount of power needed as opposed to just operating in an on/off mode.  As the device is in the headspace as modified, this is where it would provide the cooling.

With respect to claim 4, Gustafson as modified teaches wherein the reservoir is secured within the dewar by a reservoir neck that is in fluid communication with the headspace (as can be seen in the figure the top of the pressure vessel has a neck which is where it is connected to the dewar to be held in place, the neck being open and thus connected to the headspace).

With respect to claim 7, Gustfason as modified teaches wherein said refrigeration module includes a housing (as it is an “Acoustic-Stirling” cryocooler, it would by its nature require a housing to be present to operate, and a such as modified the refrigeration device would have a housing).

With respect to claim 17, Gustafson teaches wherein the dewar includes an inner wall surrounded by an outer wall with a vacuum insulation space there between (the configuration as shown in Figure 5 is the same as figure 2, with an inner wall and an outer wall with vacuum insulation between them, paragraph 23).

With respect to claim 33, Gustafson as modified teaches claim 1 wherein the refrigeration module is configured to run at the steady-state running level to provide cooling to the headspace of the reservoir to balance heat leak to the reservoir from outside environment (this is a functional limitation, of which Gustafson as modified is capable of as the refrigeration module respond to sensor changes and can operate in a steady-stage when no changes are needed).

With respect to claim 34, Gustafson as modified teaches wherein the refrigeration module is configured to increase an amount of cooling to the cold tip in the headspace of the reservoir from the steady-state running level when the pressure or temperature within the headspace increases (the refrigeration module is designed to load follow as modified using a sensor that includes one in the head space so if an increase in refrigeration is needed, there would be an increase in cooling power provided).

With respect to claim 35, Gustfason as modified teaches wherein the refrigeration module is configured to condense vapor in the headspace of the reservoir when the refrigeration module is configured to increase the amount of cooling to the headspace of the reservoir from the steady- state running level (the refrigeration module is designed to load follow as modified using a sensor that includes one in the head space so if an increase in refrigeration is needed, there would be an increase in cooling power provided, which cooling provided is to condense the vapor in the headspace).

With respect to claim 36, Gustafson teaches wherein the wall of the reservoir vessel further cools a stored material in the storage space by heat transfer through the wall of the reservoir vessel (the racks shown in Figure 5, but labeled in Figure 2, 64, paragraph 25 are what would be cooled inside the dewar).

Claim(s) 2, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason/Creasey/Berchowitz/Hoffman and further in view of Simpkins (US PG Pub 20160078987), hereinafter referred to as Simpkins.

With respect to claim 2, Gustfason does not teach wherein the refrigeration module is removably mounted to the dewar.
 Simpkins teaches that a refrigeration module is removably mounted (paragraph 2) in order to provide servicing and replacement (paragraph 12).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Simpkins had the refrigeration module of Gustafson as modified removably mounted to the dewar in order to allow it to be serviced or replaced.

With respect to claim 15, Gustfason as modified teaches wherein refrigerating module includes a housing (there would be a housing required for the “Acoustic Stirling” to be present to contain the operational components) and reservoir is secured within the dewar by the reservoir neck (as can be seen in the figure the top of the pressure vessel has a neck which is where it is connected to the dewar to be held in place)

Gustfason does not teach wherein the wherein the housing that is removably mounted to the dewar.
Simpkins teaches that a refrigeration module is removably mounted (paragraph 2) in order to provide servicing and replacement (paragraph 12).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Simpkins had the refrigeration module of Gustafson as modified removably mounted to the dewar in order to allow it to be serviced or replaced.

With respect to claim 16, Gufstafson teaches wherein the cold tip is configured to be removable form the reservoir neck with the refrigeration module housing, wherein the module housing is removable from the dewar (the cold tip is part of the refrigeration module, and since the refrigeration module is removable as modified so is the cold tip).


Claim(s) 8-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason/Creasey/Berchowitz/Hoffman and further in view of Navedo (US PG Pub 2004055313), hereinafter referred to as Navedo and Ciyanoglu (US PG Pub 20190049169), hereinafter referred to as Ciyanoglu.

With respect to claim 8, Gufstafson as modified does not teach the housing includes a divider wall that separates an interior of the housing into a front compartment which includes the system controller and a rear compartment that includes a motor of the refrigeration module. 

Navedo discloses a housing (71) with a Stirling refrigerator (20) and system controller (74) in the interior of the housing and arranged in such a way as to use a fan (70) to manage airflow and cool the system controller and Stirling refrigerator (para. 44 “A fan 70 is positioned to blow air across the wrap-around heat sink 40. The fan 70 may be mounted in an enclosure 71 that is attached to the side of the insulated container 60. The enclosure 71 may also house the Stirling cooler 20.”) 

Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the housing which houses the system controller and compressor and associated housing cooling system as taught by Navedo to cool the controller and Stirling refrigerator (para. 10 and 34).

Further Ciyanoglu (fig 4 and 5) teaches a refrigeration module housing (14) including a divider wall (32) that separates an interior of the housing (14) into a front compartment (16) which includes a system controller (94) and a rear compartment (18) that includes the refrigeration module (within 14). While Ciyanoglu does not explicitly disclose a motor, as it utilizes an electrically powered compressor, the compressor necessarily has a motor while not explicitly mentioned. 

Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson as modified with the housing which houses the system controller and compressor and associated housing cooling system as taught by Navedo and to further modify the housing to include the dividing wall separating the system controller in a front compartment from the compressor in a rear compartment as taught by Ciyanoglu, for the purpose of homogenously cooling the controller and compressor of the refrigeration system (para. 18) and thermally insulating the front and rear compartments from one another (para. 14) and therefore not heating the controller with the heat of the compressor motor.  The combined teachings teach the overall structure of the instant invention including the Dewar and Stirling refrigerator, but are silent with regards to the specifics of the mechanical refrigeration system and associated housing. Navedo discloses a known air-cooling system and housing arrangement for the heat producing components of a Stirling refrigerator. When choosing a specific configuration for the Stirling refrigerator of Gustafson, one would look to a known type. Ciyanoglu discloses further details of sequential air flow (from cooler to warmer components), component separation and arrangement, and heat dissipation of the heat producing components of a refrigerator. When choosing a specific configuration fora component cooling housing of the refrigerator of Gustafson, one would look to known design solutions and it would therefore have been obvious to have applied such teaching to show the claim language to be obvious.

	With respect to claim 9, Gustafson as modified does not teach an air intake opening positioned within the front compartment and an air outlet opening positioned in the rear compartment and a fan positioned in the divider wall and configured to pull cooling air into the housing through the air intake opening and exhaust air out of the housing through the air outlet opening.

Ciyanoglu (fig 2 and 3) teaches the housing (14) includes an air intake opening (72, Fig. 2) positioned within the front compartment (16) and an air outlet opening vents (74) positioned in the rear compartment (18) and further comprising a fan (22) positioned in part in the divider wall (32) and configured (para. 41) to pull cooling air into the housing through the air intake opening and exhaust air out of the housing through the air outlet opening.

	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ciyanoglu to have provided an air inlet in the front compartment and an air outlet vents in the rear compartment with a fan positioned partly in the divider wall of the housing Gufstafson as modified in order to provide cooling air to the components of the housing.

With respect to claim 13, Gustafson as modified teaches wherein the air outlet opening includes cooling slots positioned in a back panel of the housing (the air outlet vents can be considered as such).


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason/Creasey/Berchowitz/Hoffman/Navedo/Ciyanoglu and further in view of Ames et al. (US Patent No. 5293758), hereinafter referred to as Ames. 

With respect to claim 10, Gufstafson as modified does not teach a baffle wall positioned within the rear compartment of the housing and opposing the air outlet opening.

	Ames teaches that a baffle (60) can be provided to provided to provide acoustical isolation and ensure that airflow passes in the direction desired and ultimately to the air outlet (Column 4, lines 44-60).  As seen in Figure 4, the baffle (60) opposes the outlet (30).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ames to have provided a baffle in the rear compartment housing of Gufstafson as modified which opposes the outlet to both direct flow to the outlet and provide acoustic isolation of machine components.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason/Creasey/Berchowitz/Hoffman/Navedo/Ciyanoglu and further in view of Adamski et al. (US PG Pub 20020121095), hereinafter referred to as Adamski.

With respect to claims 11 and 12 Gustafson as modified does not teach wherein the refrigeration module includes a heat sink adjacent to the air intake opening with a fan attached configured to pull air in through the air intake and over the heat sink.

Adamski teaches that to provide cooling air a fan (50) is used which draws air over a cooled heat sink (28a) before discharging the cooled air (paragraph 27).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided a cooled heat sink and fan at the air intake of Gustafson as modified based on the teaching of Adamski since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the heat sink and fan would increase the cooling availability of the air provided to the machine components of the refrigeration module in the housing.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason/Creasey/Berchowitz/Hoffman and further in view of Stautner (US Patent No. 10724686), hereinafter referred to as Stautner.

With respect to claim 18, Gufstafson as modified teaches wherein the dewar includes an access neck defining an access opening (labeled in Figure 2 as opening 50, seen in Figure 5), with a lid removably covering the access opening, said lid include a top plate and a plug (insulated lid 48, paragraph 23 where the top where the handle is seen would be considered a plate and the bottom portion would be the plug).

Gufstafson does not teach a gasket ring where the gasket ring engages the access neck to seal the access opening when the plug is received in the access opening to close the lid.

	Stautner teaches a gasket ring (radial biasing members 320) in a plug (306) of an opening (312) which engages a neck at a material (316) formed of rubber to interact with the biasing members (Column 14, lines 28-37).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Stautner provided radial biasing members (which are gasket rings) in the outside of the plug that match with a rubber internal surface of the opening of Gufstafson since it has been shown that combining prior art elements to yield predictable results is obvious, whereby providing the radial biasing members on the plug and the rubber material on the inside of the opening would increase the seal between the plug and the opening by providing a better hold of the two components together when the lid is in place.


With respect to claim 20, Gustfason as modified does not teach wherein the gasket sleeve extends along an interior surface of the access neck and is removable to allow ice buildup to be removed from the dewar.

However it has been held that if it is desirable to gain access to where something is located it would be obvious to make something removable (MPEP 2144.04 V C), whereby it would have been obvious to a person having ordinary skill in the art to have made the rubber component (the gasket sleeve) of Gufstafson as modified removable so that it can be replaced if there is any deterioration over time without having to replace the entire neck.  As it is obvious to make it removeable it to replace it, it would make it able to allow any ice buildup to be removed as well.




Claim(s) 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason and further in view of Hofmann and Berchowitz.

With respect to claim 31, Gustfason teaches a dewar (cryogenic dewar 90, paragraph 33) defining a storage space (although not labeled in Figure 5, it has the same construction seen in the figure as Figure 2, with inside of inner tank 44, paragraph 23), 
a reservoir vessel (pressure vessel 92, paragraph 33) positioned within or adjacent to the storage space (it can be seen to be inside the space) and configured to contain a cryogenic liquid with a headspace above the cryogenic liquid (liquid nitrogen fills the vessel, paragraph 33 and can be seen to not completely fill the vessel such that there is a head space) in a reservoir interior space that is sealed with respect to the storage space by a wall of the reservoir vessel (the wall of the vessel would keep the nitrogen separate from the rest of the storage space),
wherein the sealed reservoir cools the storage space by heat transfer through a wall of the sealed reservoir (the pressure vessel communicates with the interior of the dewar, paragraph 34 which is how it would provide cooling through the wall of the device), a refrigeration module (refrigeration device 100) having a cold tip (bottom end of 100), 
a sensor connected to the reservoir and configured to determine a temperature or pressure within the reservoir (pressure or temperature sensor 96, paragraph 33), 
a system controller connected to the sensor and the refrigeration module and configured to control an amount of cooling to the cold tip (the sensor is connected to microprocessor 98 which can turn on or off the power which would make it a controller in response to readings form the sensor, paragraph 33).
Gustfason does not teach the refrigeration module having the cold tip in the headspace above the cryogenic liquid such that the cold tip is in a heat exchange relationship with the vapor in the headspace of the reservoir to recondense at least a portion of the vapor from the headspace to the reservoir interior space.
Hofmann teaches that the cold area of a cryocooler can be in the vapor space such that evaporating cryogen is condensed and returned back to the bath of cryogen (paragraph 27, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hofmann have had the cold tip of the refrigeration module of Gustafson as modified in the head space instead of in the liquid since it has been shown that a simple substitution of one known element (refrigeration device in the liquid) for another (refrigeration device in the headspace vapor) to obtain predictable results is obvious as they are both known ways of providing cooling to cryogen in a container they would be equally obvious to have applied in Gustfason as they are different ways of providing the same cooling and maintaining the temperature of a cryogen.


Gustafson does not teach the refrigeration module being variable power such that the system controller is connected to the sensor and the variable-power refrigeration module such that it is configured to vary a power of the variable-power refrigeration module to increase an amount of cooling to the vapor in the headspace of the when a pressure or temperature within the reservoir increases.


Berchowitz teaches that a Stirling cooler can be provided with a driver driven by a prime mover that has a variable power output so that the heat transfer rate of the Stirling cryocooler and thus the cold end be controlled (paragraph 43).  Further temperature sensors are provided in the liquid phase and pressure sensors in the vapor phase communicating with a control system to provide modulating of the heat transfer in the vapor phase (paragraphs 44-45).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Berchowitz provided the refrigeration device of Gustafson as modified with a variable power that in response to both sensors in the liquid and vapor phase of the cryogen in the pressure vessel to have varied the power of the cryocooler using the microprocessor since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a variable power would allow the system to load follow and provide additional cooling when needed or reduce the amount of cooling to a minimum thus conserving power by following the amount of power needed as opposed to just operating in an on/off mode.  As the device is in the headspace as modified, this is where it would provide the cooling and load following would allow an increase or decrease of cooling based on the temperature or pressure if it increase or decreases.

With respect to claim 37, Gustafson teaches wherein the wall of the reservoir vessel further cools a stored material in the storage space by heat transfer through the wall of the reservoir vessel (the racks shown in Figure 5, but labeled in Figure 2, 64, paragraph 25 are what would be cooled inside the dewar).



Claim(s) 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustfason and further in view of Hofmann.


With respect to claim 32, Gustafson teaches a cryogenic freezer comprising: 
a vacuum-insulated dewar defining a storage space inside the vacuum-insulated dewar (dewar 90, paragraph 33 which would be vacuum insulated as it has the same configured as in figure 2 which is vacuum insulated with an inner wall and an outer wall with vacuum insulation between them, paragraph 23), 
a sealed reservoir vessel positioned inside the storage space and sealed with respect to the storage space by a wall of the sealed reservoir vessel (pressure vessel 92, paragraph 33 which is within the dewar as seen in the figure and has walls and thus would be sealed with respect to the dewar), 
the sealed reservoir vessel having an interior space to contain a cryogenic liquid in the interior space of the sealed reservoir vessel (liquid nitrogen in the vessel, paragraph 33), 
the sealed reservoir vessel having a headspace above the cryogenic liquid (as seen in the figure the reservoir is not completely filled and thus would have vapor above the liquid), 
wherein the wall of the sealed reservoir vessel cools the storage space by heat transfer through the wall of the sealed reservoir vessel and prevents fluid communication between the storage space and the interior space of the sealed reservoir vessel (the pressure vessel communicates with the interior of the dewar, paragraph 34 which is how it would provide cooling through the wall of the device), 
a refrigeration module (refrigeration device 100), 
a sensor configured to determine a temperature within the sealed reservoir (temperature sensor 96, paragraph 33), 
a system controller connected to the sensor and the refrigeration module and configured to control an amount of cooling to the sealed reservoir (the sensor is connected to microprocessor 98 which can turn on or off the power which would make it a controller in response to readings form the sensor, paragraph 33), when the sensor indicates that the temperature increases (the sensor is responsive to when the temperature is too warm to operate the refrigeration device, paragraph 33)
wherein the refrigeration module includes a cold finger which terminates in a cold tip that is positioned within an upper end of a reservoir neck (part coming down from out of the vessel is the cold finger and has a cold tip at the bottom where it terminates, where the cold finger begins in the upper neck).

Gustafson does not teach the refrigeration module has a heat exchange relationship with the headspace such that cooling is provided to the headspace and the cold tip is in the heat exchange relationship with the headspace of the sealed reservoir vessel.

Hofmann teaches that the cold area of a cryocooler can be in the vapor space such that evaporating cryogen is condensed and returned back to the bath of cryogen (paragraph 27, Figure 3).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hofmann have had the cold tip of the refrigeration module of Gustafson as modified in the head space instead of in the liquid since it has been shown that a simple substitution of one known element (refrigeration device in the liquid) for another (refrigeration device in the headspace vapor) to obtain predictable results is obvious as they are both known ways of providing cooling to cryogen in a container they would be equally obvious to have applied in Gustfason as they are different ways of providing the same cooling and maintaining the temperature of a cryogen.

With respect to claim 38, Gufstafson a modified teaches wherein the wall of the sealed reservoir vessel cools the storage space by heat transfer through the wall of the sealed reservoir vessel and prevents fluid communication between the storage space and the interior space of the sealed reservoir vessel (the pressure vessel communicates with the interior of the dewar, paragraph 34 which is how it would provide cooling through the wall of the device).

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 

Applicant’s argument are moot in view of the rejection above.  Applicant’s arguments are drawn to how Pozivil does not provide a valid modification for Gustafson in view of the amendments and arguments; however, Pozivil is no longer used in the rejection above, thus rendering those arguments moot.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763